Detailed Action
This is a Non-final Office action in response to communications received on 7/15/2020.  Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, filed 7/15/2020, are acknowledged.

Foreign Priority
The foreign priority date of 3/18/2019 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites " executing the microservice based on performing the identified operations on the user data, to generate user data and control information”. The claim language does not distinguish between the user data and the user data generated by the user data. This makes future references to user data unclear (for example, in claim 5). Claims 8 and 15, recite similarly indefinite limitations and are therefore similarly rejected.
Claims 2-7, 9-14 and 16-20 inherit and fail to remedy the deficiencies of claims 1, 8 and 15, and are therefore similarly rejected.
Claim 4 contains the trademark/trade name “Hadoop”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a distributed file system and, accordingly, the identification/description is indefinite. Claim 11 recites similarly indefinite limitations and are therefore similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 8-9, 11 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2019/0130114 A1) in view of McKervey (US 11062042 B1) further in view of Ardashev (US 11196568 B2).
 Regarding claim 1, Smith teaches the limitations of claim 1 substantially as follows:
A system for control-data partitioning in a virtual distributed ledger technology platform, comprising: (Smith; Abstract; Paras. [0032] & [0104]: A distributed ledger based computing system providing microservices through host computer virtual machines (i.e. control-data partitioning in a virtual distributed ledger technology platform))
at least one hardware processor; and at least one memory device storing instructions executable by the at least one hardware processor to perform operations comprising: (Smith; Para. [0035]: Instructions which execute via a processor to implement functions of the system)
receiving a request for a microservice at a virtual distributed ledger technology node associated with a virtual distributed ledger technology network; (Smith; Abstract; Paras. [0032] & [0065]: The blockchain validation system is implemented by a virtual machine consists of individual microservices performing discrete pieces of functionality (receiving a request for a microservice at a virtual distributed ledger with a virtual distributed ledger technology network))
identifying operations on user data to be performed related to the request for the microservice; (Smith; Paras. [0032] & [0065]: microservices which enable real-time assurance and validation of data activities (i.e. identifying operations on user data to be performed related to the request for the microservice))
retrieving the user data from a data storage memory external to the virtual distributed ledger technology network; (Smith; Paras. [0032] & [0065]-[0066]: In order to perform assurance, data not stored on the blockchain may be required (i.e. retrieving the user data from a data storage memory external to the virtual distributed ledger technology network))
performing the identified operations on the user data; (Smith; Paras. [0032] & [0065]: microservices which enable real-time assurance and validation of data activities (i.e. performing the identified operations on the user data))
executing the microservice based on performing the identified operations on the user data, to generate user data and control information; (Smith; Paras. [0032], [0065] & [0093]: microservices which enable real-time assurance and validation of data activities (i.e. executing the microservice based on performing the identified operations on the user data) which produces key metrics and vital signs of each microservice (i.e. generate user data and control information))
Smith does not teach the limitations of claim 1 as follows:
storing the generated user data in the data storage memory external to the virtual distributed ledger technology network; and 
committing the generated control information to a distributed ledger associated with the virtual distributed ledger technology network.  
However, in the same field of endeavor, McKervey discloses the limitations of claim 1 as follows:
storing the generated user data in the data storage memory external to the virtual distributed ledger technology network; and (McKervey; Col. 72, Lines 59-67; Col. 79, Lines 36-39: Storing generated content identifiers at a remote data store to the distributed ledger which may be implemented on a virtual machine (i.e. storing the generated user data in the data storage memory external to the virtual distributed ledger technology network))
McKervey is combinable with Smith because both are from the same field of endeavor of information management. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Smith to incorporate storage of generated identifiers in a remote data store as in McKervey in order to expand the functionality of the system by providing a means by which information may be stored externally to the system.
Smith and McKervey do not teach the limitations of claim 1 as follows:
committing the generated control information to a distributed ledger associated with the virtual distributed ledger technology network.  
However, in the same field of endeavor, Ardashev discloses the limitations of claim 1 as follows:
committing the generated control information to a distributed ledger associated with the virtual distributed ledger technology network.  (Ardashev; Col. 9, Lines 33-34 & 50-54: The chaincode may write to the blockchain data associated with the cryptographic details implemented on a virtual machine (i.e. committing the generated control information to a distributed ledger associated with the virtual distributed ledger technology))
Ardashev is combinable with both Smith and McKervey because all are from the same field of endeavor of information management. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Smith and McKervey to incorporate the capability to write generated codes to a secure blockchain as in Ardashev in order to improve the security of the system by providing a means by which generated information may be securely stored in a blockchain.

Regarding claim 8, Smith teaches the limitations of claim 8 substantially as follows:
A method for control-data partitioning in a virtual distributed ledger technology platform, comprising: (Smith; Abstract; Paras. [0032] & [0104]: A distributed ledger based computing system providing microservices through host computer virtual machines (i.e. control-data partitioning in a virtual distributed ledger technology platform))
receiving, via at least one hardware processor, a request for a microservice at a virtual distributed ledger technology node associated with a virtual distributed ledger technology network; 48Attorney Docket No. 12964.0011-05000 (Smith; Abstract; Paras. [0032] & [0065]: The blockchain validation system is implemented by a virtual machine consists of individual microservices performing discrete pieces of functionality (receiving a request for a microservice at a virtual distributed ledger with a virtual distributed ledger technology network))
identifying, via the at least one hardware processor, operations on user data to be performed related to the request for the microservice; (Smith; Paras. [0032] & [0065]: microservices which enable real-time assurance and validation of data activities (i.e. identifying operations on user data to be performed related to the request for the microservice))
retrieving, via the at least one hardware processor, the user data from a data storage memory external to the virtual distributed ledger technology network; (Smith; Paras. [0032] & [0065]-[0066]: In order to perform assurance, data not stored on the blockchain may be required (i.e. retrieving the user data from a data storage memory external to the virtual distributed ledger technology network))
performing, via the at least one hardware processor, the identified operations on the user data; (Smith; Paras. [0032] & [0065]: microservices which enable real-time assurance and validation of data activities (i.e. performing the identified operations on the user data))
executing, via the at least one hardware processor, the microservice based on performing the identified operations on the user data, to generate user data and control information; (Smith; Paras. [0032], [0065] & [0093]: microservices which enable real-time assurance and validation of data activities (i.e. executing the microservice based on performing the identified operations on the user data) which produces key metrics and vital signs of each microservice (i.e. generate user data and control information))
Smith does not teach the limitations of claim 8 as follows:
storing, via the at least one hardware processor, the generated user data in the data storage memory external to the virtual distributed ledger technology network; and 
committing, via the at least one hardware processor, the generated control information to a distributed ledger associated with the virtual distributed ledger technology network.  
However, in the same field of endeavor, McKervey discloses the limitations of claim 8 as follows:
storing, via the at least one hardware processor, the generated user data in the data storage memory external to the virtual distributed ledger technology network; and (McKervey; Col. 72, Lines 59-67; Col. 79, Lines 36-39: Storing generated content identifiers at a remote data store to the distributed ledger which may be implemented on a virtual machine (i.e. storing the generated user data in the data storage memory external to the virtual distributed ledger technology network))
McKervey is combinable with Smith because both are from the same field of endeavor of information management. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Smith to incorporate storage of generated identifiers in a remote data store as in McKervey in order to expand the functionality of the system by providing a means by which information may be stored externally to the system.
Smith and McKervey do not teach the limitations of claim 8 as follows:
committing, via the at least one hardware processor, the generated control information to a distributed ledger associated with the virtual distributed ledger technology network.  
However, in the same field of endeavor, Ardashev discloses the limitations of claim 8 as follows:
committing, via the at least one hardware processor, the generated control information to a distributed ledger associated with the virtual distributed ledger technology network.  (Ardashev; Col. 9, Lines 33-34 & 50-54: The chaincode may write to the blockchain data associated with the cryptographic details implemented on a virtual machine (i.e. committing the generated control information to a distributed ledger associated with the virtual distributed ledger technology))
Ardashev is combinable with both Smith and McKervey because all are from the same field of endeavor of information management. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Smith and McKervey to incorporate the capability to write generated codes to a secure blockchain as in Ardashev in order to improve the security of the system by providing a means by which generated information may be securely stored in a blockchain.

Regarding claim 15, Smith teaches the limitations of claim 15 substantially as follows:
A non-transitory computer-readable medium storing instructions for control-data partitioning in a virtual distributed ledger technology platform, (Smith; Abstract; Paras. [0032] & [0104]: A distributed ledger based computing system providing microservices through host computer virtual machines (i.e. control-data partitioning in a virtual distributed ledger technology platform))
the instructions executable by at least one hardware processor to perform operations comprising: (Smith; Para. [0035]: Instructions which executed via a processor to implement functions of the system)
receiving, via at least one hardware processor, a request for a microservice at a virtual distributed ledger technology node associated with a virtual distributed ledger technology network; (Smith; Abstract; Paras. [0032] & [0065]: The blockchain validation system is implemented by a virtual machine consists of individual microservices performing discrete pieces of functionality (receiving a request for a microservice at a virtual distributed ledger with a virtual distributed ledger technology network))
identifying, via the at least one hardware processor, operations on user data to be performed related to the request for the microservice; 51Attorney Docket No. 12964.0011-05000 (Smith; Paras. [0032] & [0065]: microservices which enable real-time assurance and validation of data activities (i.e. identifying operations on user data to be performed related to the request for the microservice))
retrieving, via the at least one hardware processor, the user data from a data storage memory external to the virtual distributed ledger technology network; (Smith; Paras. [0032] & [0065]-[0066]: In order to perform assurance, data not stored on the blockchain may be required (i.e. retrieving the user data from a data storage memory external to the virtual distributed ledger technology network))
performing, via the at least one hardware processor, the identified operations on the user data; (Smith; Paras. [0032] & [0065]: microservices which enable real-time assurance and validation of data activities (i.e. performing the identified operations on the user data))
executing, via the at least one hardware processor, the microservice based on performing the identified operations on the user data, to generate user data and control information; (Smith; Paras. [0032], [0065] & [0093]: microservices which enable real-time assurance and validation of data activities (i.e. executing the microservice based on performing the identified operations on the user data) which produces key metrics and vital signs of each microservice (i.e. generate user data and control information))
Smith does not teach the limitations of claim 15 as follows:
storing, via the at least one hardware processor, the generated user data in the data storage memory external to the virtual distributed ledger technology network; and 
committing, via the at least one hardware processor, the generated control information to a distributed ledger associated with the virtual distributed ledger technology network.  
However, in the same field of endeavor, McKervey discloses the limitations of claim 15 as follows:
storing, via the at least one hardware processor, the generated user data in the data storage memory external to the virtual distributed ledger technology network; and (McKervey; Col. 72, Lines 59-67; Col. 79, Lines 36-39: Storing generated content identifiers at a remote data store to the distributed ledger which may be implemented on a virtual machine (i.e. storing the generated user data in the data storage memory external to the virtual distributed ledger technology network))
McKervey is combinable with Smith because both are from the same field of endeavor of information management. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Smith to incorporate storage of generated identifiers in a remote data store as in McKervey in order to expand the functionality of the system by providing a means by which information may be stored externally to the system.
Smith and McKervey do not teach the limitations of claim 15 as follows:
committing, via the at least one hardware processor, the generated control information to a distributed ledger associated with the virtual distributed ledger technology network.  
However, in the same field of endeavor, Ardashev discloses the limitations of claim 15 as follows:
committing, via the at least one hardware processor, the generated control information to a distributed ledger associated with the virtual distributed ledger technology network.  (Ardashev; Col. 9, Lines 33-34 & 50-54: The chaincode may write to the blockchain data associated with the cryptographic details implemented on a virtual machine (i.e. committing the generated control information to a distributed ledger associated with the virtual distributed ledger technology))
Ardashev is combinable with both Smith and McKervey because all are from the same field of endeavor of information management. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Smith and McKervey to incorporate the capability to write generated codes to a secure blockchain as in Ardashev in order to improve the security of the system by providing a means by which generated information may be securely stored in a blockchain.

Regarding claims 2, 9 and 16, Smith, McKervey and Ardashev teach the system of claim 1, the method of claim 8 and the medium of claim 15.
Smith, McKervey and Ardashev teach the limitations of claims 2, 9 and 16 as follows:
wherein the request for the microservice is a request for compliance processing related to a data privacy regulation.  (Smith; Abstract; Paras. [0032] & [0065]-[0066]: Individual microservices performing discrete pieces of functionality, which, when holistically viewed, can enable real-time assurance and validation of data activities (i.e. compliance processing related to data privacy regulation))

Regarding claims 4 and 11, Smith, McKervey and Ardashev teach the system of claim 1 and the method of claim 8.
Smith, McKervey and Ardashev teach the limitations of claims 4 and 11 as follows:
wherein the data storage memory external to the virtual distributed ledger technology network is one of: a Hadoop distributed file system; an interplanetary file system file system; and a structure query language database.  (McKervey; Col. 12, Lines 41-49: facilities for data systems that are external to the data intake and query system are available in the Splunk Analytics for Hadoop system (i.e. Hadoop distributed file system))
The same motivation to combine as in claim 1 is applicable to the instant claims.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2019/0130114 A1) in view of McKervey (US 11062042 B1) further in view of Ardashev (US 11196568 B2), as applied to claims 1, 8 and 15, further in view of Chalakov (US 2019/0392053 A1), further in view of Holman (US 10360009 B2).
 Regarding claims 3, 10 and 17, Smith, McKervey and Ardashev teach the system of claim 1, the method of claim 8 and the medium of claim 15.
Smith, McKervey and Ardashev teach the limitations of claims 3, 10 and 17 as follows:
wherein the generated control information includes a transaction ID, (Smith; Para. [0097]: logs from a microservice may include a request identifier related to the transaction (i.e. transaction ID))
a ledger ID, (Smith; Para. [0069]: A unique identifier on the blockchain (i.e. ledger ID))
Smith, McKervey and Ardashev do not teach the limitations of claims 3, 10 and 17 as follows:
an identifier of the virtual distributed ledger technology node, and 
an identifier of the microservice.  
However, in the same field of endeavor, Chalakov discloses the limitations of claims 3, 10 and 17 as follows:
an identifier of the virtual distributed ledger technology node, and (Chalakov; Para. [0106]: generating a first node identifier for a name resolution node of the virtual nodes (i.e. identifier of the virtual distributed ledger technology node))
Chalakov is combinable with Smith, McKervey and Ardashev because all are from the same field of endeavor of information management. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Smith, McKervey and Ardashev to incorporate a virtual distributed ledger node identifier as in Chalakov in order to expand the functionality of the system by providing a means by which a virtual distributed ledger node may be identified by means of an identifier.
Smith, McKervey, Ardashev and Chalakov do not teach the limitations of claims 3, 10 and 17 as follows:
an identifier of the microservice.  
However, in the same field of endeavor, Holman discloses the limitations of claims 3, 10 and 17 as follows:
an identifier of the microservice.  (Holman; Col. 2, Lines 30-46: including a microservices application identifier)
Holman is combinable with Smith, McKervey, Ardashev and Chalakov because all are from the same field of endeavor of information management. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Smith, McKervey, Ardashev and Chalakov to incorporate microservice application identifiers as in Holman in order to expand the functionality of the system by providing a means by which a microservice may be identified based on a microservice identifier.

Allowable Subject Matter
	Claims 5-7, 12-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
	As to claims 5, 12 and 18, the claims contain allowable subject matter when the claims are taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
receiving a request for access to the user data from the data storage memory external to the virtual distributed ledger technology network; executing a data protection compliance microservice after receiving the access request; determining whether the request is approved or rejected based on executing the data protection compliance microservice; and  committing the determination of whether the request is approved or rejected to the distributed ledger associated with the virtual distributed ledger technology network.  

Furthermore, claims 6-7, 13-14 and 19-20 contain allowable subject matter based on the virtue of dependency from claims 5, 12 and 18.

Prior Art Considered But Not Relied Upon
Smith (US 2018/0308072 A1) which teaches a scalable, flexible, and extensible platform for building, deploying, and managing distributed applications that interact with multiple blockchain technologies.
Smith (US 2019/0349426 A1) which teaches a block-chain used for storing identities which may be a virtual block-chain that sits on top of a larger block-chain.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438 

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438